DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 7 (see Remarks pages 7-10 filed on 11/03/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Harada et al (US 2016/0082719) discloses printer is provided which includes: a recording head having multiple nozzles; two or more sensors that read a print medium into an image thereof and calculate a total moving distance based on the image; an instruction unit that instructs a timing for discharging liquid droplets from one or more of the nozzles; a sensor position calculator that calculates a position of each of the sensors; a nozzle position calculator that calculates a position of each of the nozzles; an acquisition unit that acquires image data of a specified area within an image to be printed; a determination unit that determines whether or not to discharge the liquid droplets from each of the nozzles; and a transmitter that transmits data of one or more of image elements and information on one or more of the nozzles determined to discharge the liquid droplets to a controller, (Para 0032-0120). However, Harada et al does not disclose in the affirmative, “generate print data including image data of a print target and operation direction information indicating a scanning direction of the printer on a print medium for each print target; and transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”
Further, the next closest prior art Niiyama (US 2020/0097235) discloses printer includes a printing mechanism, a display device, a print controller configured to control the printing mechanism to print an image on a print medium, and a display controller configured to make the display device display a preview image in which the image to be printed on the print medium and a processing position where processing is performed on the print medium after the printing are superimposed with each other, wherein the print controller makes the printing mechanism print the image and a processing position image representing the processing position, (Para 0028-0157). However, Niiyama does not disclose in the affirmative, “generate print data including image data of a print target and operation direction information indicating a scanning direction of the printer on a print medium for each print target; and transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”
Finally, the next closest prior art Nakanishi (US 2021/0001644) discloses print control device that causes a printing device to perform printing, the print control device including: a specifying section that specifies, as a print target, an area which is continuous in a predetermined range of colors based on a captured image captured by an image capturing sensor and an object distance of each pixel of the captured image; “generate print data including image data of a print target and operation direction information indicating a scanning direction of the printer on a print medium for each print target; and transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”
Therefore, the prior arts Harada et al, Niiyama and Nakanishi alone or in combination do not render obvious in include the claimed feature in the affirmative, “generate print data including image data of a print target and operation direction information indicating a scanning direction of the printer on a print medium for each print target; and transmit the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”

Regarding independent claim 7, the closest prior art, Harada et al (US 2016/0082719) discloses printer is provided which includes: a recording head having multiple nozzles; two or more sensors that read a print medium into an image thereof and calculate a total moving distance based on the image; an instruction unit that instructs a timing for discharging liquid droplets from one or more of the nozzles; a  “generating print data including image data of a print target and operation direction information indicating a scanning direction of the printer for each print target; and transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”
Further, the next closest prior art Niiyama (US 2020/0097235) discloses printer includes a printing mechanism, a display device, a print controller configured to control the printing mechanism to print an image on a print medium, and a display controller configured to make the display device display a preview image in which the image to be printed on the print medium and a processing position where processing is performed on the print medium after the printing are superimposed with each other, wherein the print controller makes the printing mechanism print the image and a processing position image representing the processing position, (Para 0028-0157). However, Niiyama does not disclose in the affirmative, “generating print data including image data of a print target and operation direction information indicating a scanning direction of the printer for each print target; and transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”
Finally, the next closest prior art Nakanishi (US 2021/0001644) discloses print control device that causes a printing device to perform printing, the print control device including: a specifying section that specifies, as a print target, an area which is continuous in a predetermined range of colors based on a captured image captured by an image capturing sensor and an object distance of each pixel of the captured image; and a control section that generates print data corresponding to the specified print target and causes the printing device to perform printing on the print target based on the print data, (Para 0034-0153). However, Nakanishi does not disclose in the affirmative, “generating print data including image data of a print target and operation direction information indicating a scanning direction of the printer for each print target; and transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”
Therefore, the prior arts Harada et al, Niiyama and Nakanishi alone or in combination do not render obvious in include the claimed feature in the affirmative, “generating print data including image data of a print target and operation direction information indicating a scanning direction of the printer for each print target; and transmitting the print data to the printer, the printer being configured to print the print target based on the image data on the print medium while being operated in a direction indicated by the operation direction information on the print medium.”

Dependent claims 2-6 and 8-15 are allowed because of their dependency to claims 1 and 7 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677